[barz_logo.jpg]

 

5BARz International Inc. Enlists Maxim Group as

Financial Advisor and Investment Banker

 

SEATTLE, December 13, 2012 -- 5BARz International Inc. (OTCBB: BARZ), (Boerse-
Berlin: O5B), (www.5BARz.com) ("5BARz" or “the Company") announced today that it
has enlisted the services of Maxim Group LLC, a leading investment banking,
securities and investment management firm, to provide strategic corporate
finance and investment banking services. Maxim will focus on assisting 5BARz in
its strategies for maximizing shareholder value through its full scope of
investment banking services.

 

“We are looking forward to utilizing the expertise of Maxim Group to help 5BARz
effectively penetrate the global wireless market with our unique ‘plug-and-play’
wireless solution,” said Mr. Daniel Bland, CEO and President of 5BARz. “As we
continue to demonstrate the value of our technology to high-growth markets
around the world, we believe Maxim’s position as a major investment banking firm
concentrated on advising small-cap and midsized organizations will support our
efforts to build upon our initial success.” Bland continued, “We trust Maxim
will play a strong role of an advisor in executing organizational growth
strategy to further enhance shareholder value.”

 

Maxim representatives commented, “We are delighted to partner with 5BARz as it
pursues its plan to create the next new technology for the wireless world. Our
goal will be to provide assistance to the Company in the financial and value
creation components of its corporate strategy through our full-service
investment banking capabilities. Furthermore, we will also be supporting 5BARz
in attaining its strategic initiatives and long-term objectives focused on
building a technology that has the power to transform the way we connect to the
Internet.”

 

About 5BARz International:

5BARz International Inc. along with its consolidated subsidiaries are in the
process of developing the global commercialization of a patented product
technology branded under the name 5BARz™ . 5BARz™ is a cellular network
infrastructure device for use in the small office, home or when you are mobile.
5BARz™ incorporates a patented technology to create a highly engineered,
single-piece, plug 'n play unit, which is not disruptive to the wireless
networks, and strengthens weak cellular signals to deliver high quality signals
for voice, data and video reception on cell phones and other cellular equipped
devices. 5BARz™ represents a key solution for cellular network operators in
providing clear, high quality signal for their subscribers with a growing need
for high quality connectivity.

 

5BARz International Inc.'s shares are publicly traded on the OTCBB under the
ticker symbol BARZ in the US and on the Berlin Stock Exchange
(www.boerse-berlin.com) under symbol "O5B").

 

 

On behalf of the Board of Directors

 

"Mr. Daniel Bland" CEO & President

 

5BARz International Inc.

 

 

About Maxim Group:

Maxim Group LLC is a full-service investment banking firm headquartered in New
York. Maxim Group provides a full array of financial services including
investment banking; private wealth management; and global institutional equity,
fixed-income and derivatives sales and trading as well as equity research. The
investment banking group focuses on middle market and emerging growth companies
within the shipping, energy, health care, technology, retail, and business and
financial services sectors. The institutional coverage of Maxim Group spans
North and South America, Europe and Asia. Maxim Group LLC is a registered as a
broker-dealer with the U.S. Securities and Exchange Commission and is a member
of the following: Financial Industry Regulatory Authority (FINRA); Municipal
Securities Rulemaking Board (MSRB); Securities Insurance Protection Corporation
(SIPC); NASDAQ Stock Market and the NYSE Arca, Inc. To learn more about Maxim
Group, visit www.maximgrp.com.

 

For more information, contact:

 

Investor Relations – 877-723-7255

IR@5BARz.com

 

Safe Harbor Statement

This press release contains statements, which may constitute “forward-looking
statements” within the meaning of the Securities Act of 1933 and the Securities
Exchange Act of 1934, as amended by the Private Securities Litigation Reform Act
of 1995. Those statements include statements regarding the intent, belief or
current expectations of 5BARz International, Inc., and members of their
management as well as the assumptions on which such statements are based.
Prospective investors are cautioned that any such forward-looking statements are
not guarantees of future performance and involve risks and uncertainties, and
that actual results may differ materially from those contemplated by such
forward-looking statements. Important factors currently known to management that
could cause actual results to differ materially from those in forward-statements
include fluctuation of operating results, the ability to compete successfully
and the ability to complete before-mentioned transactions. The company
undertakes no obligation to update or revise forward-looking statements to
reflect changed assumptions, the statements to reflect changed assumptions, the
occurrence of unanticipated events or changes to future operating results.

 

 

